EXHIBIT 10.2

 

EXECUTION VERSION

 

 

FIRST-TIER SALE AGREEMENT

 

between

 

FORD MOTOR CREDIT COMPANY LLC,

as Seller

 

and

 

FORD CREDIT AUTO LEASE TWO LLC,
acting for its Series of
limited liability company interests designated as
the “2015-A Series”, as Depositor

 

Dated as of April 1, 2015

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

 

 

ARTICLE II SALE OF THE FIRST-TIER ASSETS

1

Section 2.1.

Sale of the First-Tier Assets

1

Section 2.2.

Closing; Further Assignments

2

Section 2.3.

Savings Clause

2

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

2

Section 3.1.

Representations and Warranties of the Depositor

2

Section 3.2.

Representations and Warranties of the Seller

4

Section 3.3.

Representations of the Seller and the Depositor

5

 

 

ARTICLE IV CONDITIONS

5

Section 4.1.

Conditions to Obligation of the Depositor

5

Section 4.2.

Conditions to Obligation of the Seller

5

Section 4.3.

Deemed Satisfaction of Conditions

5

 

 

ARTICLE V COVENANTS OF THE SELLER

5

Section 5.1.

Filing and Maintenance of Financing Statements and Security Interests

5

Section 5.2.

Other Liens or Interests

6

Section 5.3.

Indemnification

6

Section 5.4.

Obligations of the Seller

7

 

 

ARTICLE VI MISCELLANEOUS

7

Section 6.1.

Amendment

7

Section 6.2.

Notices

8

Section 6.3.

Costs and Expenses

8

Section 6.4.

Third-Party Beneficiaries

8

Section 6.5.

No Petition

8

Section 6.6.

Limited Recourse

9

Section 6.7.

Subordination

9

Section 6.8.

GOVERNING LAW

9

Section 6.9.

Submission to Jurisdiction

10

Section 6.10.

WAIVER OF JURY TRIAL

10

Section 6.11.

Severability

10

Section 6.12.

Headings

10

Section 6.13.

No Waiver; Cumulative Remedies

10

Section 6.14.

Counterparts

10

 

i

--------------------------------------------------------------------------------


 

FIRST-TIER SALE AGREEMENT, dated as of April 1, 2015 (this “Agreement”), between
FORD MOTOR CREDIT COMPANY LLC, a Delaware limited liability company, as Seller,
and FORD CREDIT AUTO LEASE TWO LLC, a Delaware limited liability company, acting
for its Series of limited liability company interests designated as the “2015-A
Series,” as Depositor .

 

BACKGROUND

 

On or prior to the date of this Agreement, CAB East LLC, a Delaware limited
liability company (“CAB East”), CAB West LLC, a Delaware limited liability
company (“CAB West”) and FCALM, LLC, a Delaware limited liability company
(“FCALM” and, together with CAB East and CAB West, the “Titling Companies”)
issued (or, in the case of FCALM, consented to the issuance) to Ford Credit a
note designated as the “2015-A Exchange Note” having an initial aggregate
outstanding principal balance of $1,030,927,835.05, a fixed interest rate of
1.79% and a stated maturity date of November 15, 2019.

 

Ford Credit and the Titling Companies have also designated the 2015-A Reference
Pool in respect of the 2015-A Exchange Note and the Collateral Leases and
Collateral Leased Vehicles comprising the 2015-A Reference Pool.

 

The Seller wishes to sell the 2015-A Exchange Note and certain related property
and rights to the Depositor on the terms and conditions of this Agreement.

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                                 Usage and Definitions.  Capitalized
terms used but not otherwise defined in this Agreement are defined in Appendix 1
to the Exchange Note Supplement to the Credit and Security Agreement (as defined
below), dated as of April 1, 2015 (the “Exchange Note Supplement”), among the
Titling Companies, as Borrowers, U.S. Bank National Association (“U.S. Bank”),
as Administrative Agent, HTD Leasing LLC (“HTD”), as Collateral Agent, and Ford
Motor Credit Company LLC (“Ford Credit”), as Lender and Servicer.  Capitalized
terms used but not otherwise defined in this Agreement or in Appendix 1 to the
Exchange Note Supplement are defined in Appendix A to the Amended and Restated
Credit and Security Agreement, dated as of December 1, 2006 (the “Credit and
Security Agreement”), among the Titling Companies, as Borrowers, U.S. Bank, as
Administrative Agent, HTD, as Collateral Agent and Ford Credit, as Lender and
Servicer.  Appendix 1 and Appendix A also contain rules of usage applicable to
this Agreement and are incorporated by reference into this Agreement.

 

ARTICLE II
SALE OF THE FIRST-TIER ASSETS

 

Section 2.1.                                 Sale of the First-Tier Assets.

 

(a)                                 Effective as of the 2015-A Closing Date and
immediately before the transaction under the Second-Tier Sale Agreement and the
transactions contemplated by the Trust Agreement and the Indenture, the Seller
sells and assigns to the Depositor, without recourse, the First-Tier Assets.

 

--------------------------------------------------------------------------------


 

(b)                                 In consideration for the First-Tier Assets,
the Depositor will pay to the Seller $894,555,541.04 in cash by federal wire
transfer (same day) funds on the 2015-A Closing Date.  The Depositor and the
Seller each represents and warrants to the other that the amount of cash paid by
the Depositor, together with the increase in the value in the Seller’s capital
in the Depositor, is equal to the fair market value of the 2015-A Exchange
Note.  The First Tier Assets will become the property and rights of the
Depositor.

 

Section 2.2.                                 Closing; Further Assignments.

 

(a)                                 The sale and assignment of the First-Tier
Assets will take place on the 2015-A Closing Date concurrently with the closings
under the Second-Tier Sale Agreement and the Indenture.

 

(b)                                 The Seller acknowledges that (i) the
Depositor will, under the Second-Tier Sale Agreement, sell and assign the
First-Tier Assets to the Issuer and assign its rights under this Agreement to
the Issuer (and will execute a savings clause analogous to Section 2.3 in favor
of the Issuer) and (ii) the Issuer will, under the Indenture, assign and pledge
the First-Tier Assets and certain other property and rights to the Indenture
Trustee for the benefit of the 2015-A Secured Parties.  The Seller consents to
those assignments and pledge.

 

(c)                                  The Depositor acknowledges the appointment
of Ford Credit as Servicer of the Collateral Specified Interests under the
Servicing Agreement and as Servicer of the 2015-A Reference Pool under the
Servicing Supplement.

 

Section 2.3.                                 Savings Clause.  It is the
intention of the Seller and the Depositor that (i) the sale and assignment under
Section 2.1 constitute an absolute sale of the First-Tier Assets, including all
monies paid thereon and all monies due thereon on or after the Cutoff Date,
conveying good title to the First-Tier Assets free and clear of any Lien other
than Permitted Liens, from the Seller to the Depositor and (ii) the First-Tier
Assets not be a part of the Seller’s estate in the event of a bankruptcy or
insolvency of the Seller.  If, notwithstanding the intention of the Seller and
the Depositor, the sale and assignment is deemed to be a pledge in connection
with a financing or is otherwise deemed not to be a sale, the Seller Grants, and
the parties intend that the Seller Grants, to the Depositor a security interest
in the First-Tier Assets and the performance by the Seller of the obligation by
the Seller to pay to the Depositor all amounts received on the 2015-A Exchange
Note, and in that event, this Agreement will constitute a security agreement
under applicable law and the Depositor will have all of the rights and remedies
of a secured party and creditor under the UCC.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1.                                 Representations and Warranties of
the Depositor.  The Depositor represents and warrants to the Seller as of the
date of this Agreement and as of the 2015-A Closing Date:

 

(a)                                 Organization and Qualification.  The
Depositor is duly organized and validly existing as a limited liability company
in good standing under the laws of the State of Delaware.  The Depositor is
qualified as a foreign limited liability company in good standing and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of its

 

2

--------------------------------------------------------------------------------


 

properties or the conduct of its activities requires the qualification, license
or approval, unless the failure to obtain the qualifications, licenses or
approvals would not reasonably be expected to have a material adverse effect on
the Depositor’s ability to perform its obligations under this Agreement.

 

(b)                                 Power, Authorization and Enforceability. 
The Depositor has the power and authority to execute, deliver and perform under
this Agreement.  The Depositor has authorized the execution, delivery and
performance of this Agreement.  This Agreement is the legal, valid and binding
obligation of the Depositor and enforceable against the Depositor, except as may
be limited by insolvency, bankruptcy, reorganization or other laws relating to
the enforcement of creditors’ rights or by general equitable principles.

 

(c)                                  No Conflicts and No Violation.  The
consummation of the transactions contemplated by this Agreement, and the
fulfillment of the terms of this Agreement, will not (i) conflict with or result
in a breach of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
agreement or instrument under which the Depositor is a debtor or guarantor,
(ii) result in the creation or imposition of any Lien on any of the properties
or assets of the Depositor under any such indenture, mortgage, deed of trust,
loan agreement, guarantee or similar agreement or instrument (other than this
Agreement), (iii) violate the certificate of formation of the Depositor or the
Limited Liability Company Agreement or (iv) violate any law or, to the
Depositor’s knowledge, any order, rule or regulation applicable to the Depositor
of any Governmental Authority having jurisdiction over the Depositor or its
properties, in each case, which conflict, breach, default, Lien or violation
would reasonably be expected to have a material adverse effect on the
Depositor’s ability to perform its obligations under this Agreement.

 

(d)                                 No Proceedings.  To the Depositor’s
knowledge, there are no proceedings or investigations pending or overtly
threatened in writing before any Governmental Authority having jurisdiction over
the Depositor or its properties (i) asserting the invalidity of this Agreement,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement, (iii) seeking any determination or ruling that would
reasonably be expected to have a material adverse effect on the Depositor’s
ability to perform its obligations under this Agreement or the validity or
enforceability of this Agreement or (iv) that would reasonably be expected to
(A) affect the treatment of the Notes as indebtedness for U.S. federal or
Applicable Tax State income or franchise tax purposes, (B) be deemed to cause a
taxable exchange of the Notes for U.S. federal income tax purposes or (C) cause
the Issuer to be treated as an association or publicly traded partnership
taxable as a corporation for U.S. federal or Applicable Tax State income or
franchise tax purposes, in each case, other than proceedings that, to the
Depositor’s knowledge, would not reasonably be expected to have a material
adverse effect on the Depositor, materially and adversely affect the performance
by the Depositor of its obligations under, or the validity and enforceability
of, the 2015-A Basic Documents or the Notes or materially and adversely affect
the tax treatment of the Issuer or the Notes.

 

(e)                                  Investment Company Act.  The Depositor is
not an “investment company” or a company “controlled by an investment company”
within the meaning of the Investment Company Act and does not rely solely on the
exemption from the definition of “investment company” in Sections 3(c)(1) or
3(c)(7) of the Investment Company Act.

 

3

--------------------------------------------------------------------------------


 

Section 3.2.                                 Representations and Warranties of
the Seller.  The Seller represents and warrants to the Depositor as of the date
of this Agreement and as of the 2015-A Closing Date:

 

(a)                                 Organization and Qualification.  The Seller
is duly organized and validly existing as a limited liability company in good
standing under the laws of the State of Delaware.  The Seller is qualified as a
foreign limited liability company in good standing and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its properties or the conduct of its activities requires the
qualification, license or approval, unless the failure to obtain the
qualifications, licenses or approvals would not reasonably be expected to have a
material adverse effect on the Seller’s ability to perform its obligations under
this Agreement.

 

(b)                                 Power, Authorization and Enforceability. 
The Seller has the power and authority to execute, deliver and perform under
this Agreement.  The Seller has authorized the execution, delivery and
performance of this Agreement.  This Agreement is the legal, valid and binding
obligation of the Seller and enforceable against the Seller, except as may be
limited by insolvency, bankruptcy, reorganization or other laws relating to the
enforcement of creditors’ rights or by general equitable principles.

 

(c)                                  No Conflicts and No Violation.  The
consummation of the transactions contemplated by this Agreement, and the
fulfillment of the terms of this Agreement, will not (i) conflict with or result
in a breach of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
agreement or instrument under which the Seller is a debtor or guarantor,
(ii) result in the creation or imposition of any Lien on any of the properties
or assets of the Seller under any such indenture, mortgage, deed of trust, loan
agreement, guarantee or similar agreement or instrument (other than this
Agreement), (iii) violate the certificate of formation of the Seller or the
limited liability company agreement of the Seller or (iv) violate any law or, to
the Seller’s knowledge, any order, rule or regulation applicable to the Seller
of any Governmental Authority having jurisdiction over the Seller or its
properties, in each case, which conflict, breach, default, Lien or violation
would reasonably be expected to have a material adverse effect on the Seller’s
ability to perform its obligations under this Agreement.

 

(d)                                 No Proceedings.  To the Seller’s knowledge,
there are no proceedings or investigations pending or overtly threatened in
writing before any Governmental Authority having jurisdiction over the Seller or
its properties (i) asserting the invalidity of this Agreement (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement, (iii) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on the Seller’s ability to perform
its obligations under this Agreement or (iv) that would reasonably be expected
to (A) affect the treatment of the Notes as indebtedness for U.S. federal or
Applicable Tax State income or franchise tax purposes, (B) be deemed to cause a
taxable exchange of the Notes for U.S. federal income tax purposes or (C) cause
the Issuer to be treated as an association or publicly traded partnership
taxable as a corporation for U.S. federal income tax purposes, in each case,
other than proceedings that, to the Seller’s knowledge, would not reasonably be
expected to have a material adverse effect on the Seller, materially and
adversely affect the performance by the Seller of its obligations under, or the
validity and enforceability of, the 2015-A Basic Documents or the Notes or
materially and adversely affect the tax treatment of the Issuer or the Notes.

 

4

--------------------------------------------------------------------------------


 

Section 3.3.                                 Representations of the Seller and
the Depositor.  The respective agreements, representations, warranties and other
statements by the Seller and the Depositor set forth in or made under this
Agreement will remain in full force and effect and will survive the closing
under Section 2.2.

 

ARTICLE IV
CONDITIONS

 

Section 4.1.                                 Conditions to Obligation of the
Depositor.  The obligation of the Depositor to purchase the First-Tier Assets as
set forth in Section 2.1 is subject to the satisfaction of the following
conditions:

 

(a)                                 Representations and Warranties True.  The
representations and warranties of the Seller contained in Section 3.2 will be
true and correct on the 2015-A Closing Date, and the Seller will have performed
on or prior to the 2015-A Closing Date all obligations to be performed by the
Seller under this Agreement on or prior to the 2015-A Closing Date.

 

(b)                                 Delivery of 2015-A Exchange Note.  The
Seller has delivered to the Depositor the 2015-A Exchange Note, registered in
the name of “Ford Credit Auto Lease Two LLC” or its assignee or endorsed in
blank by an effective endorsement.

 

(c)                                  Documents to be Delivered by the Seller. 
On the 2015-A Closing Date, the Seller will deliver any other documents that the
Depositor reasonably requests.

 

(d)                                 Other Transactions.  The transactions
contemplated by the Credit and Security Agreement, the Exchange Note Supplement,
the Second-Tier Sale Agreement and the Indenture will be consummated on or prior
to the 2015-A Closing Date.

 

Section 4.2.                                 Conditions to Obligation of the
Seller.  The obligation of the Seller to sell the 2015-A Exchange Note to the
Depositor as set forth in Section 2.1 is subject to each representation and
warranty of the Depositor as set forth in Section 3.1 being true and correct on
the 2015-A Closing Date, and each obligation to be performed by the Depositor
under this Agreement on or prior to the 2015-A Closing Date having been
performed on or prior to the 2015-A Closing Date.

 

Section 4.3.                                 Deemed Satisfaction of Conditions. 
On the transfer of the First-Tier Assets to, and the purchase of the First-Tier
Assets by, the Depositor, all of the conditions set forth in this Article IV
will be deemed to have been satisfied.

 

ARTICLE V
COVENANTS OF THE SELLER

 

Section 5.1.                                 Filing and Maintenance of Financing
Statements and Security Interests.

 

(a)                                 The Seller will file financing statements
and continuation statements in the manner and place required by Applicable Law
to preserve, maintain and protect the interest of the Depositor in the
First-Tier Assets.  The Seller will deliver to the Depositor file-stamped copies
of,

 

5

--------------------------------------------------------------------------------


 

or filing receipts for, any financing statement and continuation statement
promptly on the document becoming available following filing.

 

(b)                                 The Seller authorizes the Depositor to file
any financing or continuation statements, and amendments to those statements, in
all jurisdictions and with all filing offices as the Depositor may determine are
necessary or advisable to preserve, maintain and protect the interest of the
Depositor in the First-Tier Assets.  The financing and continuation statements
may describe the First-Tier Assets in any manner as the Depositor may reasonably
determine to ensure the perfection of the interest of the Depositor in the
First-Tier Assets.  The Depositor will deliver to the Seller file-stamped copies
of, or filing receipts for, any financing statement and continuation statement
promptly on the document becoming available following filing.

 

(c)                                  The Seller will give the Depositor at least
60 days’ prior notice of any relocation of its chief executive office or change
in its corporate structure, form of organization or jurisdiction of organization
if, as a result of the relocation or change, Section 9-307 of the UCC could
require the filing of a new financing statement or an amendment to a previously
filed financing or continuation statement and will promptly file any such new
financing statement or amendment.  The Seller will maintain its chief executive
office within the United States and will maintain its jurisdiction of
organization in only one State.

 

(d)                                 The Seller will not change its name in any
manner that could make any financing statement or continuation statement filed
in accordance with this Section 5.1 seriously misleading within the meaning of
Section 9-506 of the UCC, unless it has given the Depositor at least five days’
prior notice of the change and promptly files appropriate amendments to all
previously filed financing statements.

 

Section 5.2.                                 Other Liens or Interests.  Except
for the sales and assignments under this Agreement, the Seller will not sell,
contribute, pledge, assign, transfer or allow to be issued any First-Tier Asset
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
on any interest therein, and the Seller will defend the right, title, and
interest of the Depositor in, to and under the First-Tier Assets against all
claims of third parties claiming through or under the Seller.  However, the
Seller’s obligations under this Section 5.2 for the First-Tier Assets will
terminate on the payment in full of the 2015-A Exchange Note under the Credit
and Security Agreement and the Exchange Note Supplement.

 

Section 5.3.                                 Indemnification.  The Seller will
be liable under this Agreement only to the extent of the obligations
specifically undertaken by the Seller under this Agreement, and agrees to the
following:

 

(a)                                 The Seller will indemnify, defend and hold
harmless the Depositor and its officers, directors, employees and agents, from
and against any and all costs, expenses, losses, damages, claims and liabilities
arising out of, or imposed on the Depositor through the willful misconduct, bad
faith or negligence of the Seller in the performance of its duties under this
Agreement or by reason of reckless disregard of the Seller’s obligations and
duties under this Agreement.

 

(b)                                 Promptly on receipt by the Depositor, or any
of its officers, directors, employees and agents, of notice of the commencement
of any suit, action, claim, proceeding or governmental

 

6

--------------------------------------------------------------------------------


 

investigation against it, the Depositor will, if a claim in respect of the suit,
action, claim, proceeding or investigation is to be made against the Seller
under this Section 5.3, notify the Seller of the commencement of the suit,
action, claim, proceeding or investigation.  The Seller may participate in and
assume the defense and settlement of any such suit, action, claim, proceeding or
investigation at its expense and no settlement of the suit, action, claim,
proceeding or investigation may be made without the approval of the Seller and
the Depositor, which approvals will not be unreasonably withheld or delayed. 
The Seller’s obligations under this Section 5.3 will include reasonable fees and
expenses of counsel and expenses of litigation.  After notice from the Seller to
the Depositor of the Seller’s intention to assume the defense of the suit,
action, claim, proceeding or investigation with counsel reasonably satisfactory
to the Depositor and so long as the Seller so assumes the defense of the suit,
action, claim, proceeding or investigation in a manner reasonably satisfactory
to the Depositor, the Seller will not be liable for any expenses of counsel to
the Depositor unless there is a conflict between the interests of the Seller and
the Depositor, in which case the Seller will pay for the separate counsel to the
Depositor.

 

(c)                                  If the Seller makes any indemnity payments
under this Section 5.3 and the Depositor then collects any of those amounts from
others, the Depositor will promptly repay those amounts to the Seller, without
interest.

 

(d)                                 The indemnity obligations set forth in
Section 5.3(a) will be in addition to any obligation that the Seller may
otherwise have and will survive the termination of this Agreement.

 

Section 5.4.                                 Obligations of the Seller.  The
obligations of the Seller under this Agreement will not be affected by reason of
any invalidity, illegality or irregularity of the 2015-A Exchange Note or any
Collateral Lease or Collateral Leased Vehicle included in the 2015-A Reference
Pool.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1.                                 Amendment.

 

(a)                                 This Agreement may be amended by the
Depositor and the Seller, with prior notice by the Seller to the Rating
Agencies, for any purpose if either (i) the Depositor or the Seller delivers an
Opinion of Counsel to the Issuer, the Owner Trustee and the Indenture Trustee,
in form reasonably satisfactory to them, to the effect that the amendment will
not adversely affect the interests of the Noteholders in any material respect or
(ii) the consent of the Noteholders of a majority of the Note Balance of each
Class of Notes Outstanding adversely affected in any material respect is
obtained (with each affected Class voting separately, except that all
Noteholders of Class A Notes will vote together as a single class).

 

(b)                                 If the consent of the Noteholders is
required, they do not need to approve the particular form of any proposed
amendment so long as their consent approves the substance of the proposed
amendment.

 

(c)                                  Promptly on the execution of any amendment
in accordance with this Section 6.1, the Seller will deliver a copy of the
amendment to the Indenture Trustee and each Rating Agency.

 

7

--------------------------------------------------------------------------------


 

Section 6.2.                                 Notices.

 

(a)                                 All notices, requests, demands, consents,
waivers or other communications to or from the parties to this Agreement must be
in writing and will be deemed to have been given:

 

(i)             on delivery or, in the case of a letter mailed by registered
first class mail, postage prepaid, three days after deposit in the mail;

 

(ii)          in the case of a fax, when receipt is confirmed by telephone,
reply email or reply fax from the recipient;

 

(iii)       in the case of an email, when receipt is confirmed by telephone or
reply email from the recipient; and

 

(iv)      in the case of an electronic posting to a password-protected website
to which the recipient has been provided access, on delivery (without the
requirement of confirmation of receipt) of an email to the recipient stating
that the electronic posting has occurred.

 

Any such notice, request, demand, consent or other communication must be
delivered or addressed as set forth on Schedule A to the Indenture or at another
address that any party may designate by notice to the other parties.

 

(b)                                 Any notice required or permitted to be
mailed to a Noteholder (i) in the case of Definitive notes, must be sent by
overnight delivery, mailed by registered first class mail, postage prepaid, or
sent by fax, to the address of that Person as shown in the Note Register or
(ii) in the case of Book-Entry Notes, must be delivered under the applicable
procedures of the Clearing Agency.  Any notice so mailed within the time
prescribed in this Agreement will be conclusively presumed to have been properly
given, whether or not the Noteholder receives the notice.

 

Section 6.3.                                 Costs and Expenses.  The Seller
will pay all expenses incurred in the performance of its obligations under this
Agreement and all reasonable out-of-pocket costs and expenses of the Depositor
in connection with the perfection as against third parties of the Depositor’s
right, title and interest in and to the First-Tier Assets and the enforcement of
any obligation of the Seller under this Agreement.

 

Section 6.4.                                 Third-Party Beneficiaries.  This
Agreement will inure to the benefit of and be binding on the parties to this
Agreement.  The Issuer and the Indenture Trustee for the benefit of the 2015-A
Secured Parties will be third-party beneficiaries of this Agreement entitled to
enforce this Agreement against the Seller.  Except as otherwise provided in this
Agreement, no other Person will have any right or obligation under this
Agreement.

 

Section 6.5.                                 No Petition.  Each party to this
Agreement covenants that for a period of one year and one day (or, if longer,
any applicable preference period) after payment in full of the Notes, all
Exchange Notes, and all distributions to all Holders of Certificates and all
holders of any other Securities (as defined in the related Titling Company
Agreement) the payments on which are derived in any material part from amounts
received on any Titling Company Assets (as defined in the applicable Titling
Company Agreements), it will not institute against, or join any Person in

 

8

--------------------------------------------------------------------------------


 

instituting against, the Issuer, the Depositor, any Holding Company, any Titling
Company, or the Holders of the Collateral Specified Interest Certificates any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States federal or state bankruptcy or
similar law and agrees it will not file, cooperate with or encourage others to
file a bankruptcy petition against the Issuer, the Depositor, any Holding
Company, any Titling Company or the Holders of the Collateral Specified Interest
Certificates during the same period.  This Section 6.5 will survive the
termination of this Agreement.

 

Section 6.6.                                 Limited Recourse.  The Seller and
the Depositor agree that any claim that the Seller or the Depositor may seek to
enforce against each other is limited to the First-Tier Assets only and does not
represent a claim against the assets of the Seller or the Depositor as a whole
or any assets other than the First-Tier Assets.

 

Section 6.7.                                 Subordination.

 

(a)                                 The Seller and the Depositor agree that any
claim that the Seller or the Depositor may seek to enforce at any time against
any assets of the Seller or the Depositor other than the First-Tier Assets will
be subordinate to the payment in full of all other claims on those other
assets.  However, this Section 6.7(a) will not limit, subordinate or otherwise
modify any claims against the Seller or the Depositor for any right to
indemnification, commitment to repurchase or other obligation of the Seller or
the Depositor relating to:

(i)             any of the assets related to the First-Tier Assets;

 

(ii)          any related credit enhancement;

 

(iii)       any transactions entered into in connection with the 2015-A Exchange
Note (or the beneficial interest therein);

 

(iv)      any administrative services performed in connection with the
First-Tier Assets;

 

(v)         any related servicing obligation; or

 

(vi)      any obligation to any Person acting as trustee, registrar or
administrator (including as Titling Company Registrar, owner trustee or
indenture trustee).

 

(b)                                 The Seller agrees that any claim that the
Seller may seek to enforce against the Depositor or any of its assets will be
subordinate to the payment in full of the principal of and interest on the
Notes.

 

(c)                                  The parties to this Agreement intend that
Sections 6.7(a) and 6.7(b) constitute an enforceable subordination agreement
under Section 510(a) of the Bankruptcy Code.

 

Section 6.8.                                 GOVERNING LAW.  THIS AGREEMENT WILL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

 

9

--------------------------------------------------------------------------------


 

Section 6.9.                                 Submission to Jurisdiction.  The
parties submit to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State Court
sitting in New York, New York for purposes of all legal proceedings arising out
of or relating to this Agreement. The parties irrevocably waive, to the fullest
extent they may do so, any objection that they may have now or after the date of
this Agreement to the laying of the venue of any legal proceedings arising out
of or relating to this Agreement brought in one of those courts and any claim
that one of those courts is an inconvenient forum.

 

Section 6.10.                          WAIVER OF JURY TRIAL.  EACH PARTY TO THIS
AGREEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

Section 6.11.                          Severability.  If any of the covenants,
agreements or terms of this Agreement is held invalid, illegal or unenforceable,
then it will be deemed severable from the remaining covenants, agreements or
terms of this Agreement and will in no way affect the validity, legality or
enforceability of the remaining Agreement.

 

Section 6.12.                          Headings.  The headings in this Agreement
are included for convenience only and will not affect the meaning or
interpretation of this Agreement.

 

Section 6.13.                          No Waiver; Cumulative Remedies.  No
failure or delay of the Depositor in exercising any power, right or remedy under
this Agreement will operate as a waiver.  No single or partial exercise of any
power, right or remedy precludes any other or further exercise of that power,
right or remedy or the exercise of any other power, right or remedy.  The
powers, rights and remedies provided in this Agreement are in addition to any
powers, rights and remedies provided by law.

 

Section 6.14.                          Counterparts.  This Agreement may be
executed in any number of counterparts.  Each counterpart will be an original
and all counterparts will together constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD MOTOR CREDIT COMPANY LLC,
acting for the 2015-A Exchange Note, as Seller

 

 

 

 

 

By:

/s/ Samuel P. Smith

 

 

Name: Samuel P. Smith

 

 

Title: Assistant Treasurer

 

 

 

 

 

FORD CREDIT AUTO LEASE TWO LLC,
acting for its Series of limited liability company interests designated as the
“2015-A Series,” as Depositor

 

 

 

 

 

By:

/s/ Susan J. Thomas

 

 

Name: Susan J. Thomas

 

 

Title: Secretary

 

[Signature Page to the First-Tier Sale Agreement]

 

--------------------------------------------------------------------------------